Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Roger Kwok Wing Fan, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge, Chatter Box Call Center Limited’s Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2011 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Quarterly Report on Form10-Q fairly presents in all material respects the financial condition and results of operations of Chatter Box Call Center Limited Date: November 10, 2011 By: /s/ Roger Kwok Wing Fan Name: Roger Kwok Wing Fan Title: Chief Executive Officer
